
	
		I
		112th CONGRESS
		1st Session
		H. R. 890
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Ms. Ros-Lehtinen (for
			 herself and Mr. Deutch) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To allow for the enforcement of State disclosure laws and
		  access to courts for covered Holocaust-era insurance policy
		  claims.
	
	
		1.Short titleThis Act may be cited as the
			 Holocaust Insurance Accountability Act
			 of 2011.
		2.FindingsCongress finds the following:
			(1)The Holocaust, an
			 event in which millions of people endured enormous suffering through torture
			 and other violence, including the murder of 6,000,000 Jews and millions of
			 others, the destruction of families and communities, and the theft of their
			 assets, was one of the most heinous crimes in human history.
			(2)Before and during
			 World War II, millions of people purchased insurance policies to safeguard
			 family assets, plan for retirement, provide for a dowry, or save for their
			 children’s education.
			(3)When Holocaust
			 survivors and heirs and beneficiaries of Holocaust victims presented claims to
			 insurance companies after World War II, many were rejected because they did not
			 have death certificates or physical possession of policy documents that had
			 been confiscated by the Nazis or lost in the devastation of the
			 Holocaust.
			(4)In many instances,
			 insurance company records and records in government archives are the only proof
			 of the existence of insurance policies belonging to Holocaust victims.
			(5)Holocaust
			 survivors and heirs and beneficiaries of Holocaust victims have been attempting
			 for decades to persuade insurance companies to settle unpaid insurance
			 claims.
			(6)In 1998, the
			 International Commission on Holocaust Era Insurance Claims (in this section
			 referred to as ICHEIC) was established by the National
			 Association of Insurance Commissioners in cooperation with several European
			 insurance companies, European regulators, the Government of Israel, and
			 nongovernmental organizations with the promise that it would expeditiously
			 address the issue of unpaid insurance policies issued to Holocaust
			 victims.
			(7)On July 17, 2000,
			 the United States and Germany signed an executive agreement in support of the
			 German Foundation Remembrance, Responsibility, and the Future,
			 which designated ICHEIC to resolve all Holocaust-era insurance policies issued
			 by German companies and their subsidiaries.
			(8)On January 17,
			 2001, the United States and Austria signed an executive agreement, which
			 designated ICHEIC to resolve all Holocaust-era insurance policies issued by
			 Austrian companies and their subsidiaries.
			(9)The ICHEIC process
			 ended in 2007 and companies holding Holocaust-era insurance policies continue
			 to withhold names of owners and beneficiaries of thousands of insurance
			 policies sold to Jewish customers prior to World War II.
			(10)Experts estimate
			 that only a small fraction of the policies estimated to have been sold to Jews
			 living in Europe at the beginning of World War II have been paid through
			 ICHEIC.
			(11)In American
			 Insurance Association, Inc., v. Garamendi, the United States Supreme Court held
			 that under the supremacy clause of the Constitution of the United States,
			 executive agreements and executive foreign policy calling for insurance claims
			 against German and Austrian companies to be handled within ICHEIC preempted
			 State laws authorizing State insurance commissioners to subpoena company
			 records and require publication of the names of Holocaust era policy
			 holders.
			(12)In the Garamendi
			 case, the Supreme Court stated that Congress, which has the power to regulate
			 international commerce and prescribe Federal court jurisdiction, had not
			 addressed disclosure and restitution of insurance policies of Holocaust
			 victims.
			(13)Subsequent court
			 decisions have dismissed Holocaust-era insurance claims brought against an
			 Italian insurance company, even though there is no executive agreement between
			 the United States and Italy.
			(14)Congress supports
			 the rights of Holocaust survivors and the heirs and beneficiaries of Holocaust
			 victims to obtain information from insurers and to bring legal actions in
			 courts, wherever jurisdiction requirements are met, to recover unpaid funds
			 from entities that participated in the theft of family insurance assets or the
			 affiliates of such entities.
			(15)Congress intends
			 for this Act to establish a Federal private right of action to allow Holocaust
			 survivors and heirs and beneficiaries of victims to recover under their covered
			 Holocaust-era insurance policies, and to allow for State causes of action and
			 disclosure requirement laws regarding Holocaust-era insurance policies to be
			 valid and not preempted.
			(16)This Act
			 expresses the intent of Congress to deem valid State laws protecting the rights
			 of Holocaust survivors and the heirs and beneficiaries of Holocaust victims to
			 obtain information from insurers and to bring actions in courts of proper
			 jurisdiction to recover unpaid funds from entities that participated in the
			 theft of family insurance assets or the affiliates of such entities.
			(17)Insurance
			 payments should be expedited to the victims of the most heinous crime of the
			 20th century to ensure that justice is served.
			(18)This Act will
			 enable Holocaust survivors and heirs and beneficiaries of Holocaust victims to
			 obtain compensation commensurate with the real monetary value of their
			 losses.
			(19)Under the
			 circumstances faced by Holocaust victims and their families, courts should be
			 open to Holocaust survivors and heirs and beneficiaries of Holocaust victims
			 for a reasonable number of years after the enactment of this Act, without
			 regard to any other statutes of limitation.
			3.Private right of
			 action
			(a)Civil actions To
			 recover under covered policiesAny person who purchased a covered
			 policy, or a beneficiary or heir of such person, may bring a civil action, in
			 the appropriate United States district court, against the insurer for the
			 covered policy or a related company of the insurer, to recover proceeds due
			 under the covered policy or otherwise to enforce any rights under the covered
			 policy.
			(b)Nationwide
			 Service of ProcessFor a civil action brought under subsection
			 (a), process may be served in the judicial district where the case is brought
			 or any other judicial district of the United States where the defendant may be
			 found, resides, has an agent, or transacts business.
			(c)RemediesA
			 court shall award to a prevailing beneficiary in a civil action brought under
			 subsection (a)—
				(1)the amount of the
			 proceeds due under the covered policy;
				(2)prejudgment
			 interest on the amount described in clause (i) from the date the amount was due
			 until the date of judgment, calculated at a rate of 6 percent per year,
			 compounded annually; and
				(3)any other
			 appropriate relief necessary to enforce rights under the covered policy.
				4.Validity of State
			 laws
			(a)Validity of laws
			 creating cause of actionAny State law creating a cause of action
			 against any insurer or related company based on a claim arising out of or
			 related to a covered policy shall not be invalid or preempted by reason of any
			 executive foreign policy described in subsection (d)(1) or any executive
			 agreement described in subsection (d)(2).
			(b)Validity of laws
			 requiring disclosure of informationAny State law that is enacted on or after
			 March 1, 1998, and that requires an insurer doing business in that State,
			 including any related company, to disclose information regarding any covered
			 policy shall be deemed to be in effect on the date of the enactment of such law
			 and shall not be invalid or preempted by reason of any executive foreign policy
			 described in paragraph (1) of subsection (d) or any executive agreement
			 described in paragraph (2) of subsection (d).
			(c)Executive
			 agreements and executive foreign policy covered
				(1)Executive
			 foreign policyAn executive
			 foreign policy described in this paragraph is a foreign policy of the executive
			 branch of the Federal Government established before, on, or after the date of
			 enactment of this Act.
				(2)Executive
			 agreementsAn executive agreement described in this paragraph is
			 an executive agreement between the United States and a foreign government
			 entered into before, on, or after the date of enactment of this Act.
				(d)Statements of
			 interestNo funds may be used by the Department of State, or any
			 other department or agency of the United States, for the purpose of issuing a
			 statement of interest seeking to encourage a court in the United States to
			 dismiss any claim or action brought to recover compensation arising out of or
			 related to a covered policy.
			5.Statute of
			 limitationsA court may not
			 dismiss a claim or action that is brought under section 3, or under subsection
			 (a) or (b) of section 4, within 10 years after the date of the enactment of
			 this Act on the ground that the claim or action is barred under any statute of
			 limitations or the doctrine of laches.
		6.Applicability
			(a)In
			 generalThis Act shall apply
			 to any claim or action that is brought, before, on, or after the date of the
			 enactment of this Act, under section 3, or under a State law described in
			 subsection (a) or (b) of section 4, including—
				(1)any claim or
			 action dismissed, before the date of the enactment of this Act, on the ground
			 of executive preemption; and
				(2)any claim or
			 action that is deemed released as a result of the settlement of a class action
			 that was entered into before the date of the enactment of this Act, if the
			 claimant did not receive any payment pursuant to the settlement.
				(b)Claims or
			 actions not precluded on certain groundsWith respect to any claim or action brought
			 under section 3, or under a State law described in subsection (a) or (b) of
			 section 4, it shall not be a defense that the claim or action is or was
			 precluded, barred, waived, discharged, or otherwise invalid under the doctrine
			 of res judicata, collateral estoppel or any similar doctrine.
			7.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Foreign Affairs in the
			 House of Representatives, the Committee on Foreign Relations in the Senate, and
			 the Committees on the Judiciary of the House of Representatives and the
			 Senate.
			(2)Covered
			 policy
				(A)In
			 generalThe term covered policy means any life,
			 dowry, education, property, or other insurance policy that—
					(i)was
			 in effect at any time after January 30, 1933, and before December 31, 1945;
			 and
					(ii)was
			 issued to a policyholder domiciled in any area that was occupied or controlled
			 by Nazi Germany.
					(B)Nazi
			 GermanyIn this paragraph, the term Nazi Germany
			 means—
					(i)the
			 Nazi government of Germany; and
					(ii)any
			 government in any area occupied by the military forces of the Nazi government
			 of Germany.
					(3)InsurerThe
			 term insurer means any person engaged in the business of
			 insurance (including reinsurance) in interstate or foreign commerce, if the
			 person issued a covered policy, or a successor in interest to such
			 person.
			(4)Legislative
			 daysThe term legislative days means those days on
			 which both Houses of Congress are in session.
			(5)Related
			 companyThe term related company means an
			 affiliate, as that term is defined in section 104(g) of the Gramm-Leach-Bliley
			 Act (15 U.S.C. 6701(g)).
			
